Morse, C. J.
(dissenting). Our statutes provide that a wife cannot testify against her husband “ except in cases where the cause of action grows out of a personal wrong or injury” done to her, and in other cases not here neces*261sary to be mentioned. It is also provided that “in any action or proceeding instituted by the husband or wife, in consequence of adultery, the husband and wife shall hot be competent to testify.” How. Stat. § 7546. The complaint for bigamy in this case was made by Marie Quanstrom, the alleged lawful wife of the respondent. He was tried and convicted of the crime of bigamy upon such complaint. It is claimed that his lawful wife was not competent to make the complaint, and that he should be discharged for that reason.
It was held in State v. Sloan, 55 Iowa, 217 (7 N. W. Rep. 516), that bigamy was a crime against the wife, and that she was competent to testify, under a statute which provided that neither husband nor wife, should be a witness .against the other, except in a criminal proceeding for a crime committed by the one against the other. See, also, State v. Hughes, 58 Iowa, 165 (11 N. W. Rep. 706). It was also held in State v. Bennett, 31 Iowa, 24, that a husband was competent to testify against his wife in a prosecution for adultery under this same statute, because adultery of the wife was a crime against the husband. See, also, Lord v. State, 17 Neb. 526 (23 N. W. Rep. 507). It has been held to the contrary in the Supreme Court, of the United States. See Bassett v. U. S., 137 U. S. 496 (11 Sup. Ct. Rep. 165); also, State v. Armstrong, 4 Minn. 335.
Under our statute it is plain that adultery in husband and wife is treated as a crime against the other, as it is provided that no prosecution shall be commenced but on the complaint of the husband or wife. How. Stat. § 9279. In my opinion, the intent of the statute (How. Stat. § 7546) is clearly shown by the exception made in the case of adultery, taken in connection with section 9279, which provides that the husband or wife must' make the complaint. If the statute read “wrong or injury,” without the prefixpersonal,” there could be no doubt of its inten*262tion; for all must admit that bigamy, although a crime against society, is a great wrong and injury to the lawful wife, and the consequences of the crime fall most heavily upon her and the second and unlawful wife, — the two-.personally injured by the act. Is it not a personal wrong and injury? If the word “personal” is restricted to the-narrow sense of a beating or wounding of the person, the act of bigamy may possibly be excluded from the meaning of the statute. But I cannot conceive from the reading of the statute that such a narrow interpretation correctly voices its meaning. It is the wife's personal rights, whether of person or property, that are intended to be-protected by her testimony. Such a violation as this of her marital rights, the most sacred and dear to her of any, is certainly a personal wrong and injury to her; and in my opinion, if adultery had not been specially excepted in this-statute, the wife would have been, under it, a competent witness against her husband.' The exception being made proves that it was thought necessary to make it in order to take it out from under the statute. Further, I cannot believe that the Legislature intended that, while a wife or husband may make complaint against the other for adultery, they cannot do so for bigamy, which embraces adultery.
The conviction was right, and should be sustained.
Grant, J., concurred with Morse, C. J.